 1
 2
 3
 4
 5
 6
                                UNITED STATES DISTRICT COURT
 7
                                        DISTRICT OF NEVADA
 8
 9
     JUDITH L. HUTCHINSON,                                   Case No.: 2:18-cv-02123-RFB-NJK
10
             Plaintiff(s),                                   Order
11
     v.                                                      (Docket No. 4)
12
13   EQUIFAX INFORMATION SOLUTIONS,
     LLC,
14
             Defendant(s).
15
16         Before the Court is the parties’ notice of settlement. Docket No. 4. The Court ORDERS
17 the parties to file a stipulation of dismissal no later than January 28, 2019.
18         IT IS SO ORDERED.
19         Dated: November 28, 2018
20                                                               _______________________________
                                                                 NANCY J. KOPPE
21                                                               United States Magistrate Judge
22
23
24
25
26
27
28

                                                      1
